                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

HOUSING ENTERPRISE INSURANCE             )
COMPANY INC.,                            )
                                         )
          Plaintiff,                     )
                                         )
v.                                       )    No. 3:17-CV-241-JRG-HBG
                                         )
ONE SOUTH PLACE, LP; SOUTH RIDGE         )
HOUSING, LLC; EMERALD HOUSING            )
MANAGEMENT, LLC; BERKADIA                )
COMMERCIAL MORTGAGE, LLC,                )
                                         )
          Defendants.                    )
                                         )
ONE SOUTH PLACE, LP and EMERALD          )
HOUSING MANAGEMENT, LLC,                 )
                                         )
          Counter-Plaintiffs,            )
                                         )
v.                                       )
                                         )
HOUSING ENTERPRISE INSURANCE             )
COMPANY, INC.,                           )
                                         )
          Counter-Defendant.             )
                                         )
ONE SOUTH PLACE, LP and EMERALD          )
HOUSING MANAGEMENT, LLC,                 )
                                         )
          Third-Party Plaintiffs,        )
                                         )
v.                                       )
                                         )
WELLS FARGO INSURANCE SERVICES           )
USA, INC.,                               )
                                         )
          Third-Party Defendant.         )

                          MEMORANDUM AND ORDER
       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court are the following Motions: Housing Enterprise Insurance Company’s

Motion to Exclude Robert Underdown [Doc. 75], Wells Fargo’s Motion to Exclude Robert

Underdown [Doc. 78], and Emerald Housing Management, LLC, and One South Place, LP’s

Motion in Limine to Exclude Billy Akin [Doc. 80].

       The Court addressed the Motions at a hearing on October 23, 2018. Attorney Alan Lyons

appeared on behalf of Housing Enterprise Insurance Company. Attorney Robert Vance appeared

on behalf of One South Place, LP, and Emerald Housing Management, LLC. Attorneys Bradford

Payton and Thomas Potter, III, appeared on behalf of Wells Fargo Insurance Services USA, Inc.

Accordingly, for the reasons further explained below, the Court GRANTS the Motions [Docs. 75,

78, 80].

I.     BACKGROUND

       The Court will first discuss the allegations in the Amended Complaint and other pleadings

and then turn to the expert witnesses’ opinions in this case.

       A.      Factual History

       The lawsuit arises from an insurance coverage dispute filed by Housing Enterprise

Insurance Company (“HEIC”).         In the Amended Complaint, HEIC alleges that it issued a

commercial property insurance policy (“Property Policy”) to One South Place, LP (“One South

Place”) as the sole named insured effective September 20, 2016, to September 20, 2017. [Doc. 49

at ¶ 11]. In addition, HEIC also issued a commercial general liability insurance policy (“CGL



                                                 2
Policy”) to One South Place as the sole named insured effective September 20, 2016, to September

20, 2017. [Id. at ¶ 12].

        On April 12, 2017, an ACORD form Property Loss Notice was submitted to HEIC on

behalf of One South Place, which provided notice of a claim under the Property Policy for damage

caused by a fire that occurred on April 10, 2017. [Id. at ¶ 16]. In addition, HEIC received an

ACORD form General Liability Notice of Occurrence/Claim on behalf of One South Place, which

provided notice of a claim under the CGL Policy arising from the fire at the property. [Id. at ¶ 18].

Following receipt of the notices, HEIC commenced a coverage investigation under the Property

Policy and the CGL Policy. [Id. at ¶ 19].

       The Amended Complaint alleges that during HEIC’s investigation, it received

documentation showing that on September 29, 2016, One South Place sold of all its interest in the

property to South Ridge Housing, LLC (“South Ridge”). [Id. at ¶ 20]. Prior to receiving such

documentation as part of its coverage investigation, HEIC had not been informed and did not have

any knowledge of the sale of the property. [Id. at ¶ 21]. The Amended Complaint states that upon

information and belief, after September 29, 2016, One South Place no longer maintained any

interest, whether legal, financial, equitable, or otherwise, in the Property. [Id. at ¶ 22]. HEIC

states that after the sale of the property, One South Place no longer had an insurable interest in the

property, and as a result, the Property Policy and the CGL Policy were void as of September 30,

2016. [Id. at ¶¶ 25, 30]. HEIC informed One South Place by letter dated May 24, 2017, that the

Property Policy and the CGL Policy were void for lack of insurable interest as of September 30,

2016. [Id. at ¶¶ 32-33]. HEIC also enclosed with the letter a check payable to One South Place in



                                                  3
the amount of $18,663.45, representing a pro rata return of the premium for the Property Policy

and CGL Policy, calculated from September 30, 2016. [Id. at ¶ 34].

       HEIC requests a declaratory judgment that it has no obligation to make any payments under

the Property Policy or the CGL Policy. HEIC alleges that South Ridge is the current owner of the

property but that it is not an insured or loss payee under the Property Policy or the CGL Policy.

[Id. at ¶ 41]. HEIC states that Emerald Housing Management, LLC, (“Emerald”) acted as the

property manager, but it is also not an insured or loss payee under the Property Policy or the CGL

Policy. [Id. at ¶¶ 42-43, 56]. Further, HEIC avers that Berkadia Commercial Mortgage, LLC

(“Berkadia”) made a loan to One South Place, which was secured by the property, but Berkadia is

not an insured or loss payee under the Property Policy. [Id. at ¶¶ 44, 46].

       South Ridge, the owner of the property, claims that HEIC breached the Property Policy by

denying insurance coverage for the fire and loss damages that were incurred. [Doc. 50]. Further,

Emerald and One South Place filed a Third-Party Complaint against Wells Fargo Insurance

Services USA, Inc., (“Wells Fargo”), alleging as follows: Emerald purchased the Property Policy

and CGL Policy through Wells Fargo, Wells Fargo is HEIC’s agent, and Wells Fargo breached

the duty of care to Emerald. [Doc. 20].

       Relevant to the instant Motions, Emerald and One South Place retained Robert Underdown

as an expert in this case, which Wells Fargo and HEIC have both challenged. In addition, Wells

Fargo retained Billy Akin as an expert in this case, which Emerald and One South Place have

challenged. The Court will now turn to the testimony of each challenged expert witness.




                                                 4
       B.      Opinion of Robert Underdown

       According to his Preliminary Expert Report, Robert Underdown (“Underdown”) has been

in the insurance industry for over thirty years. [Doc. 79-1 at 2]. He states that for twenty years,

he was a corporate risk manager responsible for purchasing insurance for a number of public and

private corporations. [Id.]. He is currently licensed in Arizona as an insurance producer. [Id.].

       Underdown opines that Wells Fargo had a special relationship with Emerald, and therefore,

owed a higher duty to Emerald than the average insurance agent. [Id. at 11]. Underdown states

that it is apparent that Wells Fargo, in its day-to-day communications with Emerald, was aware

that there was a transfer of physical assets of the subject property and that part of the payment of

the insurance premiums was from the new owner’s escrow. [Id.]. Underdown submits that Wells

Fargo and HEIC both had notice of the sale because an email referencing “Assumption Insurance

requirements” was sent from a Berkadia employee to an Emerald employee, which was then

forwarded to Wells Fargo. [Id.]. Further, Underdown opines that in Tennessee, under certain

circumstances, an insurance carrier can be found vicariously liable for an agent’s breach of duty

to its client. [Id.]. Underdown continues that there was no change in exposure to the insurance

carrier because the same property manager, Emerald, continued in its position after the sale. [Id.].

He explains that there was simply a change in ownership and that the policy should have been

amended by Wells Fargo and HEIC as an industry custom. [Id. at 8].

       Further, Underdown opines that despite HEIC’s claim that it was required to underwrite a

new owner of the HUD-managed property, HEIC was not required to perform additional

underwriting because the purchaser was already well known by HUD. [Id. at 12]. Underdown

states that under ordinary circumstances, without the fire claim, HEIC would not have raised any
                                                 5
issue with respect to amending the existing policy to reflect the change in the ownership of the

property. [Id. at 12]. Underdown opines that HEIC was having financial problems and used the

loss as an opportunity to improve its financial position to the detriment of the parties involved.

[Id.]. He concludes as follows:

               It is my opinion that the sale and transfer of ownership of the
               property from One South Place LP to South Ridge Housing, LLC
               did not materially increase the hazard of risk on the property. The
               sole member of South Ridge Housing, LLC is Hoosier Housing
               Group, LLC. South Ridge Housing, LLC owner, via the Hoosier
               Housing Group, is a larger entity than One South Place and
               therefore South Ridge Housing, LLC and the Hoosier Housing
               Group would be a better ownership group for that property from
               a risk standpoint and was already accepted as a participant in the
               HUD system. In addition, in this case, the property manager
               Emerald Housing Management and the mortgage company
               Berkadia Commercial Mortgage both remained in place after the
               transfer of ownership.

               In my opinion, it is clear that it was the intent of Wells Fargo and
               Emerald to transfer the insurance policy ownership to South
               Ridge Housing, LLC and that the property be covered against the
               loss that is at issue here based upon the fact that the property was
               included in the policy, the premiums were paid, and the overall
               facts related to this case.

               As a result, based on the above, it is my opinion that Wells Fargo
               fell below the standard of care for insurance agents, in many
               ways. One indicator being the failure of Wells Fargo to comply
               with the enhanced standard of care based on the factors as
               outlined above. In this case, Wells Fargo rushed Emerald into the
               renewal with a very short time window. Another was that Wells
               Fargo failed to provide guidance to Emerald in the processing of
               the paperwork for the sale and third, the fact that Wells Fargo
               failed to take action on the documentation about the sale that was
               received by Wells Fargo.

               It is further my opinion that Wells Fargo failed to comply with
               even a basic standard of care as evidenced by some of the
               mistakes it made. For example, Wells Fargo included the wrong
                                                6
                  mortgage company when it issued the 2016 policies and, next,
                  the certificates Wells Fargo issued were inconsistent with the
                  policy.

                  Therefore, it is my opinion that Wells Fargo failed to adhere to
                  the applicable basic standard of care and also for the enhanced
                  standard of care based on "special circumstances ''. As a result,
                  both Wells Fargo and HEIC fell below the standard of care
                  expected of insurance agents and insurance companies.

[Id. at 12-13].

        C.        Opinion of Billy Akin

        As mentioned above, Billy Akin (“Akin”) was retained as an expert by Wells Fargo. In his

expert report, Akin explains that he was requested to examine certain documents in regard to this

case and express his professional opinion as to whether personnel of Wells Fargo met an acceptable

standard of care and followed acceptable custom and practice of the insurance industry while

dealing with all the parties involved in this litigation. [Doc. 80-1 at 3]. Akin opines that Wells

Fargo met the acceptable standard of care and followed acceptable custom and practice of the

insurance industry while dealing with all of the parties involved. [Id. at 6].

        In support of his opinion, Akin states that Wells Fargo was not notified of the needed name

changes in the policies within a reasonable time before or during the policies’ renewal period

and/or near the time of the sale of the property. [Id.]. Further, he states that there is no record of

Wells Fargo receiving any information requesting a named insured change under the policies at or

near the 2016 renewal effective date. [Id.]. He submits that the correspondence produced in this

case is irrelevant to the situation and that much of the correspondence regarding the renewal of the

polices in September 20, 2016, were exchanged between Wells Fargo and other entities. [Id.].

Akin emphasizes in his report that there was correspondence between Wells Fargo and various
                                                  7
parties after the renewal of the policies and after the property sale, but no one mentioned to Wells

Fargo that the named insured needed to be changed.           [Id.].   Finally, Akin disagrees with

Underdown’s opinion expressed in the Preliminary Expert Report as it relates to Wells Fargo. [Id.

at 9].

II.      POSITIONS OF THE PARTIES

         The Court will address the Motions in the order in which they were filed.

         A.     HEIC’s Motion to Exclude Robert Underdown

         HEIC has challenged [Doc. 75] the following six opinions by Underdown: (1) In

Tennessee, under certain circumstances, an insurance carrier can be found vicariously liable for an

agent’s breach of duty to a client, (2) none of the conditions set forth in Tennessee Code Annotated

§ 56-7-1803 were present or applicable, (3) the risk or exposure did not change because Emerald

remained the property manager, and it is industry custom to amend the policy when there is a

change of ownership, (4) HEIC was not required to underwrite a new owner because the purchaser

was already vetted and approved by HUD, (5) HEIC and Wells Fargo were on notice that the

property had been transferred to a new owner, and (6) under ordinary circumstances, without the

fire claim, HEIC would have amended the existing policy, and HEIC was having financial

problems, so it used this loss as an opportunity to improve its financial position to the detriment

of the new property owner.

         HEIC asserts that such opinions are inadmissible under Federal Rule of Evidence 702 for

three main reasons. First, HEIC argues that Underdown is not qualified to opine on issues of

Tennessee law. HEIC explains that Underdown’s opinions are legal issues and that he is not an

attorney. Further, HEIC contends that opinions on Tennessee law should be precluded as improper
                                                 8
expert evidence and that Underdown also ignored the Subproducer Agreement between Wells

Fargo and HEIC’s insurance agent that directly contradicts his opinion that Wells Fargo is HEIC’s

agent.

         Second, HEIC asserts that Underdown is not qualified to opine on insurance industry

customs and/or underwriting issues. HEIC states that Underdown is not an expert on insurance

underwriting, he has never provided an expert opinion on insurance underwriting, and he has no

experience in this field. Finally, HEIC argues that Underdown’s opinions do not involve scientific,

technical, or other specialized knowledge.

         In Response [Doc. 86], Emerald and One South Place submit that Underdown has offered

three opinions: (1) Wells Fargo was the producer of the insurance policies, (2) HEIC was not

entitled to cancel the policy unless one of the conditions set forth in the polices’ Tennessee

Amendatory Endorsement were met, and (3) that none of the conditions were met. Emerald and

One South Place argue that Underdown is qualified to offer his opinions because he has worked

in the insurance industry for thirty years and is licensed as a casualty, property, accident/health,

and life insurance producer. They assert that Underdown has extensive knowledge and experience

with respect to the provisions of commercial property insurance policies.

         Further, Emerald and One South Place claim that Underdown’s opinions are reliable and

will assist the trier of fact. With respect to Underdown’s opinion that Wells Fargo was the producer

of the insurance policies, Emerald and One South Place assert that this opinion is based on

Underdown’s knowledge of insurance industry standards, and while consistent with Tennessee

law, it is not based on his interpretation of the law. They submit that his opinion is supported by

the facts of this case and that it will assist the jury because the subject matter is not within the
                                                 9
common knowledge of the average juror. Finally, they argue that Underdown has extensive

experience with respect to commercial property policies, which renders his opinions regarding the

policies’ cancellation provisions reliable. They maintain that Underdown’s opinions are based on

his specialized knowledge as applied to the facts of this case.

       HEIC filed a Reply [Doc. 88], asserting that it challenged six opinions in its Motion and

that the Response failed to address several of HEIC’s challenges. HEIC states that any opinion

that Wells Fargo is the producer is inadmissible because such opinion was not offered in the expert

report and that this matter is an issue under Tennessee law. Further, HEIC contends such an

opinion is unreliable because Underdown did not provide any evidence that his interpretations are

in accord with industry standards, he failed to consider documents, and he did not consider the

relevant Tennessee statute. HEIC maintains that Underdown is not qualified to render such an

opinion because he has never been a licensed producer in Tennessee.             HEIC states that

Underdown’s experience as an insurance producer was limited to life insurance policies, and he

only worked that job for about a year.

       Finally, HEIC states that Underdown’s opinion that HEIC was not permitted to void the

policies under the Tennessee cancellation statute is inadmissible because it is a legal opinion, he

is not qualified to render such an opinion, and it is not based on any specialized or technical

knowledge.

       B. Wells Fargo’s Motion to Exclude Robert Underdown

       Wells Fargo also moves [Doc. 78] to exclude Underdown. First, Wells Fargo asserts that

his experience and background do not qualify him to testify about an insurance agent’s standard

of care in issuing a property policy. Second, Wells Fargo argues that Underdown’s testimony rests
                                                 10
upon an unreliable basis and that his conclusory labels about facts are not admissible as expert

opinions, and therefore, his opinions cannot substantially assist the trier of fact. Wells Fargo

contends that Underdown did not identify any methodology, technique, or explanation and only

reviewed the pleadings.

       Emerald and One South Place respond [Doc. 85] that Underdown is qualified to render his

opinions in this case because he has worked in the insurance industry for over thirty years and is

licensed as a casualty, property, accident/health, and life insurance producer. They assert that he

is familiar with the insurance industry and the standard of care with respect to insurance producers.

Further, Emerald and One South Place argue that Underdown’s testimony is both reliable and will

assist the trier of fact. They submit that his testimony is consistent with the facts in this case and

Tennessee law. Further, they argue that Underdown’s testimony is based on his specialized

knowledge of industry standards as applied to the facts of this case. Finally, Emerald and One

South Place argue that his opinion will assist the trier of fact because the average juror is not

familiar with the roles of various parties working within the insurance industry or the standard of

care with respect to insurance producers.

       C.      Motion to Exclude Billy Akin

       Emerald and One South Place move [Doc. 80] to exclude Akin, who was retained by Wells

Fargo as an expert witness. Emerald and One South assert that Akin’s opinion—that is, Wells

Fargo met the acceptable standard of care and followed acceptable custom and practice of the

insurance industry—directly contradicts his deposition testimony.          They further argue that

Underdown is not qualified to testify regarding the standard of care of an insurance producer in



                                                 11
the affordable housing market because his experience is with underwriting and he has no

experience with the affordable housing market.

       Wells Fargo asserts [Doc. 84] that Emerald and One South Place mischaracterize Akin’s

opinion. Wells Fargo submits that Emerald and One South Place’s arguments go to the weight of

Akin’s testimony, and not to the admissibility of the testimony. In addition, Wells Fargo states

that Akin is qualified and experienced to render his opinions because he has been an insurance

consultant for many years and he has worked as an insurance producer. Wells Fargo states that

Akin has previously written business for a housing authority.

       Emerald and One South Place filed a Reply [Doc. 87], asserting that Akin’s opinion is

unreliable because he did not take into account the multiple admitted failures of Wells Fargo.

They maintain that this demonstrates that the methodology upon which Akin relies on is unreliable.

III.   STANDARD OF REVIEW

       “Federal Rule of Evidence 702 obligates judges to ensure that any scientific testimony or

evidence admitted is relevant and reliable.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

147 (1999) (quoting Daubert v. Merrell Dow Pharma., Inc., 509 U.S. 579, 589 (1993)).

Specifically, Rule 702 provides as follows:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if:

               (a)     the expert's scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the evidence or
               to determine a fact in issue;

               (b)    the testimony is based on sufficient facts or data;



                                                 12
               (c)   the testimony is the product of reliable principles and
               methods; and

               (d) the expert has reliably applied the principles and methods to the
               facts of the case.

Fed. R. Evid. 702.

       In Daubert, the Supreme Court of the United States stated that a district court, when

evaluating evidence proffered under Rule 702, must act as a gatekeeper, ensuring “that any and all

scientific testimony or evidence admitted is not only relevant, but reliable.” 509 U.S. at 589. The

Daubert standard “attempts to strike a balance between a liberal admissibility standard for relevant

evidence on the one hand and the need to exclude misleading ‘junk science’ on the other.” Best v.

Lowe’s Home Ctrs., Inc., 563 F.3d 171, 176–77 (6th Cir. 2009).

       The factors relevant in evaluating the reliability of the testimony, include: “whether a

method is testable, whether it has been subjected to peer review, the rate of error associated with

the methodology, and whether the method is generally accepted within the scientific community.”

Coffey v. Dowley Mfg., Inc., 187 F. Supp. 2d 958, 970-71 (M.D. Tenn. 2002) (citing Daubert, 509

U.S. at 593–94). Rule 702 inquiry as “a flexible one,” and the Daubert factors do not constitute a

definitive checklist or test. Kumho Tire Co., 526 U.S. at 138-39 (citing Daubert, 509 U.S. at 593);

see also Heller v. Shaw Indus., Inc., 167 F.3d 146, 152 (3d Cir. 1999) (explaining that these factors

“are simply useful signposts, not dispositive hurdles that a party must overcome in order to have

expert testimony admitted”).

       “Although Daubert centered around the admissibility of scientific expert opinions, the trial

court’s gatekeeping function applies to all expert testimony, including that based upon specialized

or technical, as opposed to scientific, knowledge.” Rose v. Sevier Cty., Tenn., No. 3:08-CV-25,
                                                 13
2012 WL 6140991, at *4 (E.D. Tenn. Dec. 11, 2012) (citing Kumho Tire Co., 526 U.S. at 138-39).

“[A] party must show, by a ‘preponderance of proof,’ that the witness will testify in a manner that

will ultimately assist the trier of fact in understanding and resolving the factual issues involved in

the case.” Coffey, 187 F. Supp. 2d at 70-71 (quoting Daubert, 509 U.S. at 593-94). The party

offering the expert has the burden of proving admissibility. Daubert, 509 U.S. at 592 n. 10.

        “Furthermore, the court must examine the expert's conclusions in order to determine

whether they can reliably follow from the facts known to the expert and the methodology used.”

In re Diet Drugs, No. MDL 1203, 2001 WL 454586, at *7 (E.D. Pa. Feb. 1, 2001) (citing Heller,

167 F.3d at 153). A court should “exclude proffered expert testimony if the subject of the

testimony lies outside the witness's area of expertise.” In re Diet Drugs, 2001 WL 454586, at *7

(quoting 4 Weinstein's Fed. Evid. § 702.06[1], at 702–52 (2000)). This simply means that “a party

cannot qualify as an expert generally by showing that the expert has specialized knowledge or

training which would qualify him or her to opine on some other issue.” Id. (other citations

omitted).

IV.    ANALYSIS

       Guided by the foregoing, the Court will now turn to the parties’ Motions. The Court will

first address the challenges to Underdown’s opinion and then turn to the objections with respect

to Akin’s opinion.

       A.      Robert Underdown

       HEIC and Wells Fargo have both challenged Underdown’s qualifications to render his




                                                 14
opinions in this case. Several of their challenges are addressed further below.1 HEIC also argues

that Underdown cannot opine that as a matter of industry custom, HEIC should have amended the

policy and that the change in ownership did not increase the risk so that no additional underwriting

was necessary. HEIC emphasizes that Underdown has no experience in underwriting and that he

acknowledged during his deposition that he does not consider himself to be an expert in

underwriting. Emerald and One South emphasize that Underdown has thirty years of experience

in the insurance industry and that he has been employed in ten different positions within the

industry, such as working as an insurance producer and risk manager.

       The Court finds that Emerald and One South have not established Underdown’s

qualifications to render him an expert as to underwriting. Specifically, they point to his experience

in the insurance industry as an insurance producer and risk manager, but they do not explain how

such experience qualifies Underdown to opine on matters relating to underwriting. See Berry v.

Crown Equip. Corp., 108 F. Supp. 2d 743, 749 (E.D. Mich. 2000) (explaining that the “trial court

must determine whether the expert's training and qualifications relate to the subject matter of his

proposed testimony”) (citing Smelser v. Norfolk Southern Ry. Co., 105 F.3d 299, 303 (6th Cir.

1997)). Further, in his deposition, Underdown acknowledged that he did not have any insurance

underwriting experience from the insurer side, the only underwriting training he had was in the

various courses he took in general insurance, and that he has never provided an expert opinion on

insurance underwriting. [Doc. 79-1 at 147-48]. He testified that he does not consider himself an



       1
         For instance, HEIC and Wells Fargo assert that Underdown cannot render legal opinions
because he is not an attorney and such opinions are not helpful to the jury. The Court will address
these arguments below.
                                                15
expert on insurance underwriting. [Id. at 148]. Later in his deposition, he testified that he did not

have any direct experience in underwriting. [Id. at 228]. Accordingly, the Court finds HEIC’s

argument well taken.

       HEIC and Wells Fargo also argue that Underdown’s opinions constitute improper legal

conclusions and do not substantially assist the jury. The Court agrees. Specifically, Rule 704(a)

provides, “An opinion is not objectionable just because it embraces and ultimate issue.” Fed. R.

Evid. 704(a); see also Hyland v. HomeServices of Am., Inc., 771 F.3d 310, 322 (6th Cir. 2014). It

is well established, however, that the Rules do not allow experts to make legal conclusions. United

States v. Melcher, 672 F. App’x 547, 552 (6th Cir. 2016). An expert makes a legal conclusion

when he/she “defines the governing legal standard or applies the standard to the facts of the case.”

Id. Courts have reasoned that expert testimony that “attempts to tell the jury what result to reach

and which runs the risk of interfering with a district court’s jury instructions, hardly can be viewed

as being helpful to the jury.” Woods v. Lecureux, 110 F.3d 1215, 1220 (6th Cir. 1997) (citing Fed.

R. Evid. 702).

       The Court has reviewed Underdown’s report and agrees with HEIC and Wells Fargo that

the report contains a number of improper legal conclusions. For instance, Underdown opines that

Wells Fargo had a special relationship with Emerald and that it owed Emerald a higher duty than

the average insurance agent. Other courts have found similar opinions inadmissible. See Paul

Revere Life Ins. Co. v. Wilner, 230 F.3d 1359, 2000 WL 1290365, at *4 (6th Cir. 2000) (precluding

expert from testifying that a “special relationship” existed between an agent and the insured

because this opinion was a legal conclusion); Superior Aluminum Alloys, LLC v. U.S. Fire Ins.

Co., No. 1:05-CV-207, 2007 WL 4618463, at *9 (N.D. Ind. June 25, 2007) (“Accordingly, whether
                                                 16
Sky and OmniSource enjoyed a ‘special relationship’ that imposed upon Sky an enhanced duty to

advise is a matter for the Court, and not [an expert], to decide; therefore, [the expert’s] opinion on

the matter is inadmissible.”).

       Further, in his Preliminary Expert Report, Underdown discusses Tennessee law, citing

Cleveland Custom v. Acuity Mut. Ins. Co., No. E2013–02132–COA–R3–CV, 2014 WL 2586374

(Tenn. Ct. App. 2014) and Tennessee Code Annotated § 56-6-115, to conclude that none of the

proscribed conditions set forth in the statute, under which an insurer may cancel a policy, were

present or applicable. He further discusses that in Tennessee under certain circumstances, an

insurance carrier can be found vicariously liable for an agent’s breach of duty. He opines on Wells

Fargo’s and HEIC’s intent with respect to transferring the property and concludes that both their

conduct fell below the standard of care. The Court finds that such opinions simply instruct the

jury on what verdict to reach, rendering his opinions inadmissible. See Louisville Marketing, Inc.

v. Jewelry Candles, LLC, No. 3:15-cv-84, 2016 WL 6595094, *5 (W.D. Ky. Nov. 4, 2016)

(excluding an opinion when the expert witness’s determination “supplies the jury with no

information other than the witness’s view of how the verdict should read”); see also In re

Commercial Money Ctr., Inc., 737 F. Supp. 2d 815, 829–30 (N.D. Ohio 2010) (explaining that

testimony as to the breach of duty encompasses legal conclusions and finding expert opinions

regarding a breach of the applicable standards impermissible).

       Further, the Court finds Underdown’s remaining opinions are not helpful to the jury

because they do not involve any specialized knowledge. Specifically, Underdown reviews Wells

Fargo’s advertisements to conclude that it held itself out as having greater than average expertise

in the insurance of rental properties. In addition, he opines that in a magazine, Wells Fargo
                                                 17
announced its plan to sell its commercial insurance business and that the transition of ownership

and possible personnel changes may have contributed to Wells Fargo’s oversight with respect to

the change of ownership of the subject property. He also reviews certain communications to opine

that HEIC and Wells Fargo had notice of the sale. Underdown further opines that there was no

increased risk because the purchaser had already been approved by HUD and Emerald remained

the property manager. The Court finds that the jury is capable of reviewing such evidence and

forming their own opinions. United States v. Freeman, 730 F.3d 590, 597 (6th Cir. 2013) (“A

witness, lay or expert, may not form conclusions for a jury that they are competent to reach on

their own.”); McGowan v. Cooper Indus., Inc., 863 F.2d 1266, 1272 (6th Cir. 1988) (“[The

witness’s] proffered testimony . . . consisted of opinions which were not helpful to the jury because

they addressed matters that were equally within the competence of the jurors to understand and

decide, and thus were inadmissible under [Rules 701 and 702].”).

        Finally, the Court finds Underdown’s opinion that HEIC was having financial problems

and used this loss as an opportunity to improve its financial position to the detriment of the property

owner mere speculation. He bases his opinion on an email and two other documents that discussed

not writing additional business. [Doc. 79-2 at 243-45]. The jury, however, is capable of reviewing

such evidence and determining whether HEIC denied coverage based on a financial motive.

Accordingly, for the above reasons, the Court finds Underdown’s opinions not admissible in this

case.




                                                  18
       B.      Billy Akin

       As noted above, Wells Fargo retained Akin as an expert in this case. At the hearing in this

matter, Wells Fargo acknowledged that this case is not appropriate for expert testimony and that it

retained Akin simply because Emerald and One South retained Underdown.

       In the present matter, Akin opines that Wells Fargo met an acceptable standard of care and

followed acceptable custom and practice of the insurance industry while dealing with the other

parties involved. In addition, he states that he disagrees with Underdown’s opinion. Similar to

Underdown’s opinion, Akin does not provide a description of the acceptable customs and practices

but simply concludes that Wells Fargo met them, along with the acceptable standard of care. The

Court finds Akin’s opinion is also an impermissible legal conclusion, and the Court hereby

excludes his opinion for the same reasons explained above.

V.     CONCLUSION

       Accordingly, for the reasons stated above, the Court finds Housing Enterprise Insurance

Company’s Motion to Exclude Robert Underdown [Doc. 75], Wells Fargo’s Motion to Exclude

Robert Underdown [Doc. 78], and Emerald Housing Management, LLC, and One South Place,

LP’s Motion in Limine to Exclude Billy Akin [Doc. 80] are GRANTED.

       IT IS SO ORDERED.

                                             ENTER:


                                             United States Magistrate Judge




                                                19
